DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 05/11/2022 is acknowledged.
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/11/2022.

Status of Claims
Claims 1-13 are currently pending in the application, of claims 11-13 are withdrawn from consideration.
Claims 1-9 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Deiseroth et al. (U.S. Patent Application Publication 2010/0290969).
Regarding claim 1, Deiseroth teaches a lithium-conducting sulfide-based solid electrolyte (i.e., lithium argyrodite electrolyte) (abstract) (paragraph [0005]) containing selenium (paragraph [0020]) represented by the following formula 1 and having an argyrodite-type crystal structure (paragraphs [0003]-[0010], [0018]):
[Formula I]
Li6B6+S5-aX2-aY-
wherein B6+ is phosphorus (P) (paragraph [0019];
wherein X2- is selenium (Se) (paragraph [0020]);
wherein Y- is at least one halogen element selected from the group consisting of fluorine (F), chlorine (Cl), bromine (Br), and iodine (I) elements and in which 0≤a≤2 (paragraph [0021]).
Some examples are as follow:
when a=0.25 and  Y- is Cl, the resulting formula is Li6PS4.75Se0.25Cl
when a=0.50 and  Y- is Cl, the resulting formula is Li6PS4.50Se0.50Cl
when a=0.75 and Y- is Cl, the resulting formula is Li6PS4.25Se0.75Cl
As such, the solid electrolyte of Deiseroth meet the requirements of the claimed formula.
It is noted that Dieseroth differ in the exact same subatomic number range as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the atomic number range of Deiseroth closely overlap the instant claimed range and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claims 2 and 4-9, Deiseroth teaches the lithium-conducting sulfide-based solid electrolyte as described above in claim 1. The particular properties and/or characteristics of the electrolyte as recited in the instant claims are not explicitly articulated however, since the composition of the electrolyte of Deiseroth is substantially similar to the one claimed, such would be expected to exhibit the same properties and/or characteristics (see MPEP 2112.01). 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deiseroth et al. (U.S. Patent Application Publication 2010/0290969) as applied to claim 1 above, and further in view of Schelm et al. (NPL, 20191 - cited in IDS).
Regarding claim 3, Deiseroth teaches the lithium-conducting sulfide-based solid electrolyte as described above in claim 1. 
Deiseroth does not teach the particulars of the lithium-conducting sulfide-based solid electrolyte having a distribution of anionic clusters of PS43-, PS3Se3-, and PS2Se23-.
Schelm, also directed to a lithium-conducting sulfide-based solid electrolyte (i.e., argyrodite Li6PS5-xSexI) substantially similar in composition to Dieseroth, teaches the ithium-conducting sulfide-based solid electrolyte having a distribution of anionic clusters of PS43-, PS3Se3-, and PS2Se23- (figure 5). Schelm teaches such clusters are formed by the interchangeability of sulfur and selenium (elements also present in the lithium-conducting sulfide-based solid electrolyte of Deiseroth where interchangeability also occur as 0≤a≤2 in Li6B6+S5-aX2-aY- and X2- is selenium) (page 9). Schelm further teaches the anionic clusters increase diffusion pathway resulting in increased conductivity (page 15). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate anionic clusters such as PS43-, PS3Se3-, and PS2Se23- in the electrolyte of Deiseroth by interchanging sulfur and selenium, as suggested by Schelm, between a particular range (e.g., 0≤a≤2 as disclosed by Deiseroth would allow sulfur and selenium interchangeability) in order to increase diffusion pathway resulting in increased conductivity.   

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ceder et al. (U.S. Patent Application Publication 2017/0040637).
Mayishita et al. (U.S. Patent Application Publication 2017/0222257).
Kim et al. (U.S. Patent Application Publication 2017/0317381).
Yibuchi et al. (NPL, 20182).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Schelm et al., Changing the static and dynamic lattice effects for the improvement of the ionic transport properties within the argyrodite Li6PS5-xSexI, ACS Applied Energy Material, Volume 3, Issue 1, Sep 2019.
        2 Yubuchi et al., Lithium-Ion-Cunducting Argyrodyte-Type Li6PS5X (X= Cl, Br, I) Solid Electrolytes Prepared by a Liquid-Phase Technique Using Ethanol as a Solvent, Applied Energy Materials,, 2018, 1, 3622-3629, Jul 2018.